Citation Nr: 1203211	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1965 to January 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's application to reopen claims for entitlement to service connection for hearing loss and tinnitus.

The Veteran and friend, S. M., testified during a hearing before the undersigned Veterans Law Judge in September 2011; a transcript of that hearing is of record.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2006 RO rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus; although notified of the denial, he did not initiate an appeal.

2.  New evidence associated with the claims file since the April 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claim for service connection for hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The April 2006 RO rating decision that denied the Veteran's claim for service connection for hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  As evidence received since the RO's April 2006 denial is new and material, the criteria for reopening the Veteran's claim for service connection for hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 2006 RO rating decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002).  

4.  As evidence received since the RO's April 2006 denial is new and material, the criteria for reopening the Veteran's claim for service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claims for service connection for hearing loss and tinnitus was received in December 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

In an April 2006 rating decision, the RO denied the Veteran's claims for service connection for hearing loss and tinnitus.  The RO noted that the evidence failed to establish a current diagnosis of a hearing loss or tinnitus.  Evidence of record at that time included the Veteran's service treatment records, a VA progress note dated in September 2005, and VA examination report dated in March 2006.  

The Veteran attempted to reopen his claims for service connection for hearing loss and tinnitus in December 2007.  This appeal arises from the RO's September 2008 decision which denied the Veteran's application to reopen claims for entitlement to service connection for hearing loss and tinnitus.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the April 2006 denial includes a November 2009 fee-based examination report indicating a diagnosis of bilateral hearing loss and tinnitus.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for hearing loss and tinnitus.  Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for hearing loss and tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for hearing loss has been received, and to this extent only, the appeal is allowed.

New and material evidence to reopen the claim for service connection for tinnitus has been received, and to this extent only, the appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

As determined previously, the Veteran's claims for service connection for hearing loss and tinnitus have been reopened.  

The Veteran contends that he has bilateral hearing loss and tinnitus related to in-service noise exposure.  

Initially, the Board finds that the Veteran has given inconsistent statements regarding his occupational history.  Therefore, the AMC/RO must obtain complete service personnel records to confirm his in-service MOS. 

In a September 2005 VA progress note, the Veteran reported difficulty hearing for the past seven years. 

A July 2008 fee-based examination includes a diagnosis of bilateral sensory neural hearing loss and tinnitus, but the examiner deferred on whether there is any causation between service and the Veteran's diagnosed disorders. 

A November 2009 VA audiometric evaluation includes findings of tinnitus and bilateral hearing loss.  The examiner stated that the Veteran's hearing loss and tinnitus were as likely as not related to military service.  However, the examiner also noted that due to the wide inconsistencies in responses, the results of the audiological test should not be considered reliable for rating purposes.  

As the November 2009 VA examiner found the audiological test unreliable and the Veteran has had inconsistencies considering his occupational history, the Board finds another VA examination is necessary to determine if the Veteran has hearing loss or tinnitus due to military noise exposure.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appropriate authorities and request a complete copy of the Veteran's service personnel records, to include, but not limited to daily work duty records and performance evaluation reports.  Once these records, if available, are obtained, they are to be associated with the claims folder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA audiological examination to determine the etiology of any current hearing loss and/or tinnitus.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of audiometric testing, the examiner should state, for each ear, whether the Veteran currently has hearing loss disability under the provisions of 38 C.F.R. § 3.385.  In addition, after review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss or tinnitus was incurred as a result of active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above development, the issues on appeal should be reviewed.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


